Citation Nr: 1627066	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for thoracolumbar spine disability.  

3.  Entitlement to service connection for scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1982.  The Veteran also served in the United States Army Reserve and the National Guard of Minnesota.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Concerning the rating decision on appeal, the December 2011 rating decision denied the claims for entitlement to service connection for scoliosis of the thoracic spine and degenerative disc disease, lumbar and cervical spine.  Within one year of notification of the December 2011 rating decision, relevant evidence was received consisting of private medical treatment records.  In addition, within one year of notification of the December 2011 rating decision, VA received a statement from the Veteran in May 2012.  The Veteran asked for reconsideration of the December 2011 rating decision.  The Board liberally construes this statement as a timely notice of disagreement with the December 2011 rating decision.  38 C.F.R. § 20.201.  Thus, the December 2011 rating decision did not become final and it is listed as the rating decision on appeal.  

In addition, the Board recognizes that a June 2009 rating decision denied entitlement to service connection for scoliosis of the thoracic spine and degenerative disc disease, lumbar and cervical spine.  The Veteran was notified of the decision and her rights to appeal.  The June 2009 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  However, additional relevant service medical treatment records were obtained and associated with the claims file after the June 2009 rating decision was issued.  Accordingly, the Board will reconsider the claims without the requirement of the receipt of new and material evidence to reopen the claims for service connection.  38 C.F.R. § 3.156(c)(1) (2015).  

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  Additional evidence was associated with the record accompanied by a waiver of initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304 (2015).

In correspondence received by the Board in May 2016, the Veteran stated that she was homeless and submitted a statement from her landlord regarding the termination of her lease.  In order to avoid further delay of the processing of the Veteran's case, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C)  (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that she receives treatment for her claimed disabilities at the Minneapolis VA Medical Center (VAMC).  The identified records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, review of the claims file shows a copy of an award letter from the Social Security Administration (SSA).  The letter indicated that the Veteran was entitled to disability benefits with an onset of the disability in July 2008.  The SSA records must be requested.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  The Board finds that the AOJ must make a request to obtain records from SSA.

Concerning the Veteran's service medical treatment records and service personnel records in the electronic claims file, an initial request was submitted in March 2009 via the Personal Information Exchange System (PIES), and all service medical treatment records in connection with the Veteran's period of active service from July 1979 to June 1982 were requested.  An April 2009 PIES response indicated that all available requested records were mailed and associated with the claims file.  In April 2011, records from the Defense Personnel Records Information Retrieval System (DPRIS) were associated with the claims file.  The DPRIS records contained the Veteran's personnel records, to include NGB Forms 22 and the DD Form 214 from her period of active service from July 1979 to June 1982, and records of enlistment/reenlistment to the United States Army Reserve.  Thereafter, the AOJ notified the Veteran in December 2014 that a request had been made to the Office of the State Surgeon to obtain her National Guard records.  In May 2015, the AOJ made a PIES request to Address Code 7 to request all records from the Veteran's Reserve and National Guard service.  The AOJ was directed to contact the Records Management Center (RMC) and, upon receipt of a response from the RMC, the AOJ was directed to resubmit to Address Code 7.  In a response to a request for records, the RMC stated that several searches were completed and that many of the service treatment records requested had already been uploaded to VBMS, the electronic claims file.  In July 2015, the AOJ resubmitted a request to Address Code 7 via PIES in order to obtain all records from the Veteran's Reserve and National Guard Service.  In September 2015, additional service records were associated with the claims folder, suggesting that the records were received in response to the July 2015 PIES request although it is unclear by the record.  In addition, review of the electronic file indicates that service medical treatment records were labeled as received by VA in July 2014, although it is unclear when the records were received.  The Board finds that the AOJ must clarify whether the additional records, noted as received in July 2014 and September 2015, were received in complete response to the July 2015 request.  Further, the AOJ must make efforts to verify the dates of all periods of ACDUTRA and INACDUTRA during the Veteran's Reserve and National Guard service.  

In addition, addendum medical opinions are required.  The Veteran has made several assertions regarding the disabilities on appeal.  First, the Veteran requested service connection for scoliosis and stated that the scoliosis was aggravated by active service.  Private medical treatment records show the existence of thoracic scoliosis prior to her first period of active service.  A March 1979 enlistment report of medical examination clinically evaluated the spine as normal and noted that there was no scoliosis at that time.  There were no disqualifying effects.  The accompanying report of medical history shows that the Veteran denied recurrent back pain.  Under the section entitled "Physician's summary and elaboration of all pertinent data", it was noted that the Veteran had been a patient at Children's Hospital and wore a back brace for a period of time for scoliosis.  The physician noted that there were no back symptoms at this time.  The record contains private medical treatment records from Children's Hospital which show diagnoses of right thoracic scoliosis prior to her period of active service.  

In this case, the Board notes that the October 2015 VA examiner provided an opinion that the scoliosis clearly and unmistakably existed prior to the first period of active service and was not aggravated beyond its natural progression.  However, it is unclear as to whether the examiner opined that it was clear and unmistakably not aggravated by active service.  Further, as the Veteran may have had subsequent periods of ACDUTRA or INACDUTRA, an addendum opinion is required. 

Concerning the claimed thoracolumbar spine disability and cervical spine disability, the Veteran testified that she believes these disabilities had their onset during her first period of active service.  In addition, the Veteran asserts that her preexisting disabilities were aggravated by active service during her Reserve and National Guard service.  Private medical treatment records show that the Veteran sustained injuries to the cervical and lumbar spine as a result of a motor vehicle accident in 1993.  

The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA and/or INACDUTRA, such as the instant case, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or injury incurred in the line of duty during that period of INACDUTRA. See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Moreover, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA (or INACDUTRA) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46.  

In light of the additional development requested and documentation of a motor vehicle accident in 1993, which resulted in injuries to the cervical and thoracolumbar spines, the Board finds that addendum opinions are required to determine if any of the Veteran's spine disabilities were related to her first period of active service and to address any subsequent periods of ACDUTRA and/or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA medical treatment records from the Minneapolis VAMC.

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and notify the Veteran accordingly.

3.  Clarify whether the additional service records received in September 2015 were obtained in response to the July 2015 PIES request to Address Code 7 or the request to the Office of the State Surgeon.  In addition, clarify whether the additional service medical treatment records (labeled in the VBMS electronic folder as having been received in July 2014) were received in response to a particular request and, if so, identify the request.  

After such clarification, if necessary, make efforts to obtain the Veteran's complete service records, to include a request to the Office of the State Surgeon.  

In addition, contact the appropriate source(s) to verify any ACDUTRA and INACDUTRA dates during the Veteran's Reserve service and National Guard service.

4.  Request an addendum opinion to determine the current nature and etiology of any spine disability present.  The claims file must be available for review and the examiner must indicate that a review was completed.  Following review of the claims file, please address the following:

*Express an opinion as to whether it is clear and unmistakable that the scoliosis existed prior to the first period of active service from July 1979 to June 1982 and, if so, whether it is clear and unmistakable that the scoliosis was not aggravated by active service.   

*Concerning any subsequent period of ACDUTRA or INACDUTRA, express as opinion as to whether it is at least as likely as not (50 percent or greater probability) that the preexisting scoliosis was aggravated by an injury or disease incurred in ACDUTRA or an injury incurred in INACDUTRA.  

*Concerning the cervical spine disability, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability is related to the period of active service from July 1979 to June 1982.  

*Concerning any subsequent period of ACDUTRA/INACDUTRA, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability is related to a disease or injury during ACDUTRA or an injury incurred during INACDUTRA.  

*Concerning any subsequent period of ACDUTRA/INACDUTRA, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a preexisting cervical spine disability due to a 1993 motor vehicle accident was aggravated by a disease or injury during ACDUTRA or aggravated by an injury incurred during INACDUTRA.  

*Concerning the thoracolumbar spine disability, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any thoracolumbar spine disability is related to the period of active service from July 1979 to June 1982?

*Concerning any subsequent period of ACDUTRA/INACDUTRA, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the thoracolumbar spine disability was caused by an injury or disease incurred in ACDUTRA or an injury incurred in INACDUTRA.    

*Concerning any subsequent period of ACDUTRA/INACDUTRA, express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any preexisting thoracolumbar spine disability due to a 1993 motor vehicle accident was aggravated by an injury or disease incurred in ACDUTRA or an injury incurred in INACDUTRA.    

The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for all opinions expressed.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



